In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
JUDY WALKER BIBLE,       *
Administratix of the estate of
                         *                         No. 14-880V
KENNETH BIBLE, deceased, *                         Special Master Christian J. Moran
                         *
             Petitioner, *                         Filed: July 13, 2018
                         *
v.                       *                         Stipulation; tetanus-diphtheria
                         *                         acellular pertussis vaccine (“Tdap”);
SECRETARY OF HEALTH      *                         Guillain-Barré syndrome (“GBS”);
AND HUMAN SERVICES,      *                         chronic inflammatory demyelinating
                         *                         polyneuropathy (“CIDP”)
             Respondent. *
******************** *

Lawrence R. Cohan & David J. Carney, Anapol Weiss, Philadelphia, PA, for
Petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On July 6, 2018, the parties filed a joint stipulation concerning the petition
for compensation filed by Kenneth Bible on September 22, 2014. Petitioner
alleged that the tetanus-diphtheria-acellular pertussis vaccine he received on
October 25, 2012, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), caused him to suffer Guillain-Barré syndrome and chronic
inflammatory demyelinating polyneuropathy. Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
damages on his behalf as a result of his condition. Following Mr. Bible’s passing
on August 21, 2017, his wife, Judy Walker Bible, continued to pursue the vaccine
claim on behalf of his estate.

       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $118,000.00 in the form of a check payable to
       petitioner as legal representative of the estate of Kenneth Bible. This
       amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-880V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2